07/23/2020


             FILED                                                                            Case Number: DA 19-0579


             JUL 2 3 20/0
       Bowen Greenwood
     Clerk of Supreme Court
        Statf? of Montenra




                     IN THE SUPREME COURT OF THE STATE OF MONTANA
                        THE OFFICE OF THE CLERK OF SUPREME COURT
                                HELENA,MONTANA 59620-3003

                                           Supreme Court No.
                                              DA 19-0579

STATE OF MONTANA,

                Plaintiff and Appellee,

        v.                                                                GRANT OF EXTENSION

CHRISTOPHER W. ROBERTSON,

                Defendant and Appellant.

        Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until August 5, 2020, to prepare, file, and serve the Appellant Reply brief.

DATED this July 23, 2020



                                                                  ‘.
                                                                   1
                                                                     owen Greenwood
                                                                   Clerk of the Supreme Court




c:       Christopher W. Robertson, Martin D. Lambert, Michael Patrick Dougherty




               PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705